Gerard Banks brought this suit against Roi Blake, Henry Bendy, Marunda Bendy, Robert Bendy, Jim Bendy, Alma Bendy, Alford Bendy, Mrs. Emma McKinney, John McKinney, Mrs. Willie Watson, Dave Watson, Mrs. Dora Wagner, F. M. Wagner, Kate Dawson, Wyatt Dawson, Jerry Bryant, and Alice Bryant for partition of 177 acres, the Jesse B. McNeely labor of land, in Jasper county; the plaintiff claiming an undivided interest of 157 acres therein, and conceding the ownership of 10 acres to the defendants Roi Blake, Jerry Bryant, and Alice Bryant, and 10 acres to the other defendants.
Defendants Kate and Wyatt Dawson answered, praying that the land be partitioned and that the portion thereof to which they were entitled be set apart to them. The defendants Dave and Willie Watson answered, pleading a general demurrer and general denial The defendants Roi Blake, Jerry Bryant, and Alice Bryant answered, denying that they were tenants in common with plaintiff, but alleged that they were the owners in fee simple of the entire labor and in possession thereof, and pleaded not guilty, and also filed a cross-bill, in which they sought, by action of trespass to try title, to recover the whole tract. In their answer they sought no recovery as against their codefendants. The other defendants did not answer.
To the cross-bill above mentioned the plaintiff answered, pleading not guilty and the statute of limitation of three, five, and ten years.
The case was tried before a jury, and upon a verdict in favor of defendant Roi Blake alone a judgment was entered, which recited:
"That the plaintiff, W. Gerard Banks, take nothing by his suit, and that defendants go hence without day, and that plaintiffs pay all costs in this behalf expended," etc.
At the next succeeding term of the court the plaintiff, claiming that the judgment theretofore rendered was not a final judgment, filed a motion to set aside the judgment and to retry the case, which motion was by the court overruled, to which plaintiff excepted and gave notice of appeal. Afterwards the plaintiff, Banks, sued out a writ of error from the original judgment and from the judgment overruling his motion to set aside the judgment and retry the case, and the appeal is now before us.
Appellant's only assignment of error is as follows:
"The court erred in overruling the motion of plaintiff, W. Gerard Banks, to set aside the judgment rendered in said cause on the 11th day of December, A.D. 1912, and to retry said cause on its merits as between all the parties to said cause, and in refusing to set aside said judgment and retry said cause on its merits as between all the parties to said cause, because said judgment is not a final judgment, in that it does, not dispose of all the parties nor all the issues between the parties in said cause."
We are of the opinion that this assignment of error is not sufficient to bring into review the question of whether the judgment was or was not a final judgment. The *Page 515 
only complaint presented by it is as to the action of the court in overruling a motion to set aside the judgment made at a subsequent term of the court. This motion cannot be regarded as an equitable suit for a new trial because of the absence of necessary allegations to make it such. Being merely a motion to set aside a judgment which had been rendered at a former term, in other words, a motion for a new trial, the district court was without jurisdiction to entertain it, because it came too late. This being true, no appeal therefrom would lie, and therefore this court has no jurisdiction to pass upon the question presented by the assignment.
But it is within the province of this court to determine in any case whether it has jurisdiction to entertain an appeal, regardless of whether the matter is presented by an assignment of error, and in determining that question in this case we have carefully looked to the record to determine whether the judgment appealed from was or was not a final judgment, and after mature deliberation have concluded that it was final. It is true that the judgment does not follow the verdict, for the verdict is in favor of Roi Blake alone, while the judgment is that the plaintiff take nothing, and that the defendants go hence, etc. The plaintiff makes no complaint of this error, and, if he had, no question of our jurisdiction could have been predicated upon it. The suit as originally brought was for partition, the plaintiff claiming an undivided interest in the land. His suit was resisted on the ground that he had no title, and to meet this contention he pleaded, in addition to the plea of not guilty, the defense of the statute of limitations of three, five, and ten years. The effect of the judgment as rendered was to declare that he had no title to any part of the land, and therefore he was not entitled to a partition, and that, as to the defendants — all of them, that is, so far as plaintiff's claim of title and right of partition were concerned — they go hence without day. We think, therefore, that such judgment was final, and as the case is before us without any assignment of error that we can sustain, the judgment of the court below must be affirmed; and it has been so ordered.
Affirmed.